United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2670
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Megan Bailey

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: February 14, 2020
                            Filed: February 21, 2020
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Megan Bailey appeals the sentence imposed by the district court1 after she
pleaded guilty to drug and firearm offenses, under a plea agreement containing an

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
appeal waiver. Her counsel has moved for leave to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), challenging the sentence.

      Upon careful review, we conclude that the appeal waiver is valid, enforceable,
and applicable to the issue raised in this appeal. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (validity and applicability of an appeal waiver is reviewed
de novo); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(appeal waiver will be enforced if the appeal falls within the scope of the waiver, the
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice). We have also
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no non-frivolous issues for appeal falling outside the scope of the waiver.
Accordingly, we dismiss this appeal based on the appeal waiver, and we grant
counsel’s motion to withdraw.
                        ______________________________




                                         -2-